DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 03/16/2021, wherein claims 1-14 are pending in the present application, claims 1, 14 are written in independent form. The present Application is a CONTINUTATION of 16/320,426 (now US Pat. No. 10,985,966) and is a 371 of PCT/CN2016/094142with a date of 08/09/2016. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art
Double Patenting


The present Application has been reviewed with respect to Parent case 16/320,426 (now US Pat. No. 10,985966) (hereinafter ‘the patent’) wherein the Examiner determined that the claims of the cases are patentably distinct. With respect to claims 1 and 14 of the present Application, the present application requires “circuitry, which, in operation, determines a first transmission power for a first uplink signal and a second transmission power for a second uplink signal by prioritizing allocation of a transmission power to the second transmission power for the second uplink signal, responsive to, in a first transmission time interval (TTI) where the first uplink signal is transmitted, the second uplink signal being transmitted in a second TTI that is shorter than the first TTI” which is distinct from the claims of the patent which requires “a transmission-power determining section that determines transmission power for an uplink signal in a first transmission time interval (TTI) (first TTI uplink signal) and an uplink signal in a second TTI shorter in TTI length than the first TTI (second TTI uplink signal), when the second TTI uplink signal occurs during transmission of an uplink signal in a first interval in which a first reference signal is referenced in the first TTI, so as to keep the transmission power for the first reference signal and the first TTI uplink signal constant without allocating any transmission power to the second TTI uplink signal in the first interval, and to reduce the transmission power for the first TTI uplink signal to allocate transmission power to the second TTI uplink signal in a second interval which is subsequent to the first interval in the first TTI and in which a second reference signal is referenced” the limitations are patentable distinct from one another (and are reflected in claims dependent thereupon). Therefore, no rejection with respect to double patenting is appropriate.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

OR

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 14 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by United States Patent Application Publication US-20180077658 to Nory et al (hereinafter d1) (see Corrected Publication US-20190069253 with corrected priority data including provisional Application 62/317,149 with filing date of 04/01/2016 which supports the cited sections of d1 (see provisional application specification pages 22-25)).
Regarding claim 1, as to the limitation “A terminal comprising: circuitry, which, in operation” and “a transmitter” d1 discloses a system including a terminal comprising at least circuitry and a transmitter (see d1 Fig. 11, para. 0085);
as to the limitation “which, in operation, determines a first transmission power for a first uplink signal and a second transmission power for a second uplink signal by prioritizing allocation of a transmission power to the second transmission power for the second uplink signal, responsive to, in a first transmission time interval (TTI) where the first uplink signal is transmitted, the second uplink signal being transmitted in a second TTI that is shorter than the first TTI” d1 discloses a plurality of TTIs, including at least a first and a second with associated transmission power (see d1 para. 0065); wherein prioritization for allocation of power is performed on the bases of TTI length (i.e. a second TTI that is shorter than the first TTI) (see d1 para. 0066-0068);
as to the limitation “transmits the first uplink signal with the determined first transmission power and transmits the second uplink signal with the determined second transmission power” d1 discloses  transmitting UL signals with determined power (see d1 Fig. 10 para. 0079-0084).
Regarding claim 2, as to the limitation “The terminal according to claim 1, wherein the second uplink signal is prioritized over the first uplink signal” d1 discloses claim 1 as set forth above, d1 also discloses prioritizing a particular TTI (which encompasses the limitation in question) (see d1 para. 0066-0068).
Regarding claim 3, as to the limitation “the terminal according to claim 1, wherein the second uplink signal includes a scheduling request (SR) or a hybrid automatic repeat request ACK (HARQ- ACK), and the first uplink signal is a physical uplink shared channel (PUSCH) without uplink control information” d1 discloses claim 1 as set forth above, d1 also discloses PUSCH (see d1 para. 0061-0063), SR (see d1 para. 0026-00270 and HARQ-ACK (see d1 para. 0021, 0032, 0041-0043) in a manner that meets the limitations. 
Regarding claim 14, as to the limitation “A transmission method comprising:” d1 discloses a system including a terminal comprising at least circuitry and a transmitter (see d1 Fig. 11, para. 0085) and a method (see d1 Fig. 10 para. 0079-0084);
as to the limitation “determining a first transmission power for a first uplink signal and a second transmission power for a second uplink signal by prioritizing allocation of a transmission power to the second transmission power for the second uplink signal, responsive to, in a first transmission time interval (TTI) where the first uplink signal is transmitted, the second uplink signal being transmitted in a second TTI that is shorter than the first TTI” d1 discloses a plurality of TTIs, including at least a first and a second with associated transmission power (see d1 para. 0065); wherein prioritization for allocation of power is performed on the bases of TTI length (i.e. a second TTI that is shorter than the first TTI) (see d1 para. 0066-0068);
as to the limitation “transmitting the first uplink signal with the determined first transmission power and transmits the second uplink signal with the determined second transmission power” d1 discloses  transmitting UL signals with determined power (see d1 Fig. 10 para. 0079-0084).
Allowable Subject Matter






Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160353393 to Feuersaenger et al. discloses adjusting the transmit power utilized by a mobile terminal for uplink transmissions, and to methods for adjusting the transmit power used by a mobile terminal for one or more RACH procedures. The invention is also providing apparatus and system for performing these methods, and computer readable media the instructions of which cause the apparatus and system to perform the methods described herein. In order to allow for adjusting the transmit power of uplink transmissions on uplink component carriers, the invention suggests introducing a power scaling for uplink PRACH transmissions performing RACH procedures on an uplink component carrier. The power scaling is proposed on the basis of a prioritization among multiple uplink transmissions or on the basis of the uplink component carriers on which RACH procedures are performed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643